Citation Nr: 0942416	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for paranoid 
schizophrenia.

4.  Entitlement to service connection for chronic fatigue.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for psoriasis, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in Indianapolis, Indiana.

The Veteran had originally submitted a VA Form 9 in September 
2007 in which he requested a hearing before the Board at a 
local VA office.  However, he later indicated in a November 
2007 statement that he wished to have a local hearing with 
the RO personnel in lieu of a travel board hearing.  Such a 
hearing was held before a decision review officer in June 
2008.  

Nevertheless, the Veteran submitted another VA Form 9 in July 
2009 in which he again indicated that he wanted a hearing 
before the Board at a local VA office.  However, the Veteran 
has not yet been provided such a hearing.  The failure to 
afford the Veteran a hearing would amount to a denial of due 
process.  Therefore, the Veteran should be scheduled for a 
hearing before the Board at that RO in Indianapolis, Indiana.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board at the local office 
in accordance with his request.  The 
Veteran should be notified in writing of 
the date, time, and location of the 
hearing.  After the hearing is 
conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures. 


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


